Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s)
Claims 1-6, 8-30 have been examined. Claims 1, 8, 20 have amended. Claim 7 has been canceled. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a testing module, a digital module, a control module, an encryption module in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Egan ((WO-2010118185-A2) in view of Qing Xiang et al. (US. 20180004910A1 hereinafter Xiang).  

With respect to claim 1, Egan teaches a detection device for detecting severe acute respiratory syndrome coronavirus2 (SARS-CoV-2) comprising:
a) a lateral flow strip having a detection zone (‘185; Para 030: detecting the analyte of interest In certain embodiments, the test device may include a lateral flow membrane and indicia The lateral flow membrane may include one or more test lines having immobilized thereto a capture moiety specifically binding directly or indirectly one or more analytes of interest, as well as indicia, wherein the indicia are positioned on a planar surface of the test device adjacent the one or more test lines ) 
b) an optical sensor positioned adjacent the detection zone and operable to detect accumulation of a labelled binding reagent at the detection zones (‘185; Para 0030: a scanner is disclosed, comprising a source of electromagnetic radiation, an optics assembly disposed to direct the electromagnetic radiation, a detector disposed to receive an emission or reflection from a test device, a microprocessor, and a chassis, wherein the microprocessor is configured to generate test result data based on one or more indicia associated disposed on the test device and one or more test lines disposed on the test device; Para 031: In another aspect, a diagnostic assay system is disclosed In various embodiments, the diagnostic assay system includes a test device and a scanning device The test device includes a test stπp and indicia The scanning device includes a source of electromagnetic radiation, an optics assembly, a detector, a microprocessor, and a chassis A feature of the system is that the test device and scanning device are movable relative to each other during operation of the scanning device In certain embodiments, the test stπp includes one or more test lines having immobilized thereto a capture moiety specifically binding directly or indirectly one or more analytes of interest as well as indicia wherein the indicia are positioned on a planar surface of the test device adjacent the one or more test lines) 
Qing Zang teaches 
c) a digital module operably coupled to the optical sensor and operable to receive and convert detection data from the optical sensor (‘910; Para 0121: Preferably, before analysis of the sample and/or before conclusion of its reaction with the reagents, the test cartridge 20 is identified using data associated with the test cartridge identification element (e.g., barcode and/or RFID tag))
d) a control module operably coupled to the digital module and  operable to receive converted data from the digital module (‘910; Para 0122: During image processing, the quality control data 418 encoded by the barcode 24 is preferably decoded first, with the test results 412), 
e) an encryption module operably coupled to the control module operable to receive and encrypt analyzed data from control module (‘910; Para 0127; Para 0144: the algorithms 214 operatively loaded onto the electronic device processor 108 may be automatically operative to encrypt the test information into encrypted information) 

f) an image processor operably coupled to the control module and operable to receive data from the control module analyze the converted detection data, where a)-f) are disposed within a unitary housing (‘910; Para 0135: the test cartridge ID data 416 including the quality assurance information 418 is read from the cartridge ID element 24 of the test cartridge 20. During image analysis, the quality assurance information 418 is preferably decoded before the test data from the test and control strips 26.; Para 0140: the electronic device 100 may preferably (according to some preferred embodiments of the invention) receive and analyze test data—and/or the test results 412 in some preferred embodiments of the invention—for subsequent presentation of the data to the user. That is, in the processing steps 625, 626, 628, one or more of the algorithms 214 may preferably be applied to the test data and/or to the test results 412 using the processor 108 of the electronic device 100 to generate either the test results 412 and/or the presentation data 400 based on the test results 412; Para 0113 FIG. 1A depicts the diagnostic test device (alternately herein, a “test reader” or “diagnostic reader”) 200 with the electronic device 100 integrated therein. In FIG. 1A, the electronic device 100 is shown integrally embedded in a cavity formed in a housing of the test device 200.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to modify the system of Egan with the technique of using handheld diagnostic test with an electronic device and test cartridge as taught by Qing Xiang and the motivation is to provide an image for analyzing the results of an assay. 

With respect to claim 2, the combined art teaches the detection device of claim 1, Xiang discloses further comprising a user interface module operable to receive encrypted data (‘910; Para 0040) . 

With respect to claim 3, the combined art teaches the detection device of claim 2, Xiang discloses wherein the user interface module is operable to generate a unique identification marker for the encrypted data (‘910; Para 0034). 

With respect to claim 4, the combined art teaches the detection device of claim 3, Xiang discloses wherein the identification marker is a barcode or QR code (‘910; Para 0121). 

With respect to claim 5, the combined art teaches the detection device of claim 3, Xiang discloses wherein the identification marker includes an embedded link which directs a computerized device of a user to a web address (‘910; Para 0012: network)

With respect to claim 6, the combined art teaches the detection device of claim 5, Xiang discloses wherein the encrypted data is transmitted to the web address (‘910; Para 0012)


Claim 8 is rejected as the same reason with claim 1. 

Xiang further teaches 
transmitting the encrypted data to a remote server (‘910; Para 0039: the electronic device processor to encrypt the patient identification data as encrypted data; and/or (ii) the networking electronic device to transmit, preferably without the patient identification data, at least a portion of the presentation data, the test data, and/or the encrypted data for recordal in one or more remote and/or distributed databases.) 
Claim 20 is rejected as the same reason with claim 8 

With respect to claim 9, the combined art teaches method of claim 8, Xiang discloses further comprising processing the encrypted data on the remote server and transmitting encrypted data of the assay to the detection device (‘910; Para 0039).
Claim 21 is rejected as the same reason with claim 9 

With respect to claim 10, the combined art teaches the method of claim 9, Xiang discloses wherein generating the unique identification marker for the encrypted data comprises generating an embedded link to a web address (‘910; Para 0012).. 


With respect to claim 11, the combined art teaches the method of claim 10, Xiang discloses further comprising directing a computerized device to the web address via the embedded link. (‘910; Para 0012). 
Claim 23 is rejected as the same reason with claim 11 

With respect to claim 12, the combined art teaches the method of claim 11, Xiang discloses wherein the encrypted data is transmitted to the web address which resides on the remote server (‘910; Para 0039). 
Claim 24 is rejected as the same reason with claim 12 

With respect to claim 13, the combined art teaches the method of claim 8, Xiang discloses wherein data of the assay is not transmitted to the subject (‘910; Para 0031). 
Claim 25 is rejected as the same reason with claim 13 

With respect to claim 14, the combined art teaches the method of claim 10, Xiang discloses the further comprising collecting information from the subject through the web address (‘910; Para 0012). 
Claim 26 is rejected as the same reason with claim 14 

With respect to claim 15, the combined art teaches the method of claim 8, Xiang discloses further comprising verifying the identity of the subject (‘910; Para 0037). 
Claim 27 is rejected as the same reason with claim 15 

With respect to claim 16, the combined art teaches the method of claim 15, Xiang discloses further comprising transmitting data of the assay to the subject from the remote server (‘910; Para 0039). 
Claim 28 is rejected as the same reason with claim 16.  

With respect to claim 17, the combined art teaches the method of claim 16, Egan discloses further comprising collecting information from the subject related to exposure of the subject to other humans when the data of the assay indicated exposure of the subject to SARS-CoV-2 (‘185; Para 0037)
Claim 29 is rejected as the same reason with claim 17. 


With respect to claim 18, the combined art teaches the method of claim 17, Egan discloses further comprising notifying the other humans which were exposed to the subject and providing information regarding testing (‘185; Para 0037)

With respect to claim 19, the combined art teaches the method of claim 18, Sambursky discloses further comprising providing a medical or infectious disease authority with the information related to exposure (‘610; Abstract). 
Claim 30 is rejected as the same reason with claim 19
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686